

117 HR 3694 IH: To direct the Secretary of Health and Human Services, in consultation with the United States Trade Representative and other heads of Federal agencies, to submit to Congress a report on the impact of a waiver of certain obligations of member nations under the Agreement on Trade-Related Aspects of Intellectual Property Rights on global COVID–19 vaccine access, and for other purposes.
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3694IN THE HOUSE OF REPRESENTATIVESJune 4, 2021Mr. Carter of Georgia introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo direct the Secretary of Health and Human Services, in consultation with the United States Trade Representative and other heads of Federal agencies, to submit to Congress a report on the impact of a waiver of certain obligations of member nations under the Agreement on Trade-Related Aspects of Intellectual Property Rights on global COVID–19 vaccine access, and for other purposes.1.Interagency public health report on impact of TRIPS waiver on global COVID–19 vaccine access(a)Report and conclusionNot later than 60 days after the date of the enactment of this section, the Secretary of Health and Human Services, in consultation with the United States Trade Representative, the Secretary of Commerce, the Commissioner of Food and Drugs, and the Director of the Centers for Disease Control and Prevention, shall submit to Congress, and make publicly available on a public website of the Department of Health and Human Services, a report containing the following:(1)An assessment of how the elimination or waiver described in subsection (b) would impact each of the following during the covered period:(A)Access to COVID–19 vaccines in the United States.(B)Access to COVID–19 vaccines globally.(C)Global COVID–19 vaccine manufacturing capacity.(D)Global supply chains of COVID–19 vaccines and related technologies and the inputs needed to produce those vaccines and related technologies.(E)Exports and imports by the United States of COVID–19 vaccines and related technologies and the inputs needed to produce such vaccines and related technologies.(F)Biopharmaceutical product manufacturing in the United States and the inputs needed to produce biopharmaceutical products.(G)Investment in biopharmaceutical production in the United States and in research and development in biopharmaceutical products to respond to future infectious disease outbreaks and pandemics.(2)The Secretary’s conclusion on whether an elimination or waiver, as described in subsection (b), during the covered period—(A)will materially increase global COVID–19 vaccine access; or(B)will have a negative impact on any of the factors described in subparagraphs (A) through (G) of paragraph (1).(b)USTR OppositionThe United States Trade Representative shall oppose an elimination or waiver of an obligation imposed on members of the World Trade Organization under the Agreement on Trade-Related Aspects of Intellectual Property Rights with respect to vaccines intended to prevent or mitigate COVID–19, if the Secretary concludes under subsection (a)(2) that such elimination or waiver—(1)will not materially increase global COVID–19 vaccine access; or(2)will have a negative impact on any of the factors described in subparagraphs (A) through (G) of subsection (a)(1).(c)Covered period definedThe term covered period means the period beginning on the date of the enactment of this section and ending on December 31, 2022.